15‐2137‐cv 
Mitchell v. Garrison Protective Servs., Inc. 




                                                In the
               United States Court of Appeals
                              for the Second Circuit
                                                          
 
 
                              AUGUST TERM 2015 
                                           
                                No. 15‐2137‐cv 
                                           
                      KEESHA MITCHELL, THERESA CAMPBELL,  
                      SEANNETTE CAMPBELL, TANISHA SELBY, 
                              Plaintiffs‐ Appellees, 
 
                                                  v. 
 
                   GARRISON PROTECTIVE SERVICES, INC., 
                          Interested Party‐Appellant, 
                                         
             LYONS PROFESSIONAL SERVICES, INC., RICHARD TRIM,  
                  TERRY TATUM, CHRISTOPHER M. LYONS,  
                                   Defendants. 
                                                 
                                         
              On Appeal from the United States District Court 
                    for the Eastern District of New York 
                                                 
 
                                SUBMITTED: APRIL 4, 2016 
                                DECIDED: APRIL 11, 2016 
                                                  
Before: KEARSE, CABRANES, and CHIN, Circuit Judges. 

                                              

      This  case  primarily  involves  a  challenge  by  interested  party‐
appellant  Garrison  Protective  Services,  Inc.  (“Garrison”)  to  various 
factual  determinations  made  by  the  District  Court  (Brian  M.  Cogan, 
Judge) in the course of granting a motion to enforce a judgment. We 
conclude that the District Court did not err, much less clearly err, in 
those  determinations,  and  therefore  AFFIRM  the  June  16,  2015 
judgment  of  the  District  Court.  We  also  conclude  that  the  District 
Court  properly  construed  plaintiffs’  motion  pursuant  to  New  York 
Civil  Practice  Law  and  Rules  (“CPLR”)  § 5225  as  a  plenary  action 
pursuant to New York’s substantive law of fraudulent transfers.  

                                              

                           Chidi A. Eze, Brooklyn, NY, for Plaintiffs‐ 
                           Appellees. 

                           Raymond A. Giusto, Law Offices of 
                           Raymond A. Giusto, P.C., West Bay Shore, 
                           NY, for Interested Party‐Appellant.       

                                              

PER CURIAM: 

      Interested  party‐appellant  Garrison  Protective  Services,  Inc. 
(“Garrison”)  appeals  from  a  June  16,  2015  judgment  of  the  District 




                                     2 
Court, which followed a decision of June 8, 2015, granting a motion 
by  plaintiffs‐appellants  Keesha  Mitchell,  Theresa  Campbell, 
Seannette  Campbell,  and  Tanisha  Selby  (“plaintiffs”)  to  enforce  a 
judgment.  

       This  case  originated  in  a  sex‐discrimination  lawsuit  by 
plaintiffs against their former employer, Lyons Professional Services, 
Inc. (“LPS”), a security guard company. We described the underlying 
action in Mitchell v. Lyons Professional Services, Inc., 708 F.3d 463, 465–
66 (2d Cir. 2013) (“Mitchell I”). Plaintiffs obtained a default judgment 
of  $266,590,  and  then  sought  to  enforce  it  pursuant  to  Rule  69(a)  of 
the  Federal  Rules  of  Civil  Procedure.  Rule  69(a)(1)  provides,  in 
relevant  part,  that  the  “procedure  on  execution”  in  federal  court 
upon  a  money  judgment  “must  accord  with  the  procedure  of  the 
state  where  the  court  is  located.”  Accordingly,  because  plaintiffs 
sought  to  enforce  a  judgment  in  the  Eastern  District  of  New  York, 
they  made  their  motion  pursuant  to  New  York  state  law—
specifically,  New  York  Civil  Practice  Law  and  Rules  (“CPLR”) 
§ 5225.1 


        CPLR § 5225(b) provides in full: 
       1



       (b)  Property  not  in  the  possession  of  judgment  debtor.  Upon  a 
       special proceeding commenced by the judgment creditor, against a 
       person  in  possession  or  custody  of  money  or  other  personal 
       property in which the judgment debtor has an interest, or against a 
       person  who  is  a  transferee  of  money  or  other  personal  property 
       from  the  judgment  debtor,  where  it  is  shown  that  the  judgment 
       debtor  is  entitled  to  the  possession  of  such  property  or  that  the 
       judgment  creditorʹs  rights  to the  property  are  superior  to  those  of 




                                            3 
        As relevant here, plaintiffs alleged that LPS, acting through its 
sole  shareholder,  Christopher  Lyons  (“Lyons”),  fraudulently 
transferred its assets to Garrison, another security guard company, in 
violation  of  New  York  Debtor  and  Creditor  Law  (“DCL”)  § 273‐a.2 
Following  a  bench  trial,  the  District  Court  found  that  Lyons  had 
entered  into  a  “Consulting  Agreement”  with  Garrison  seven  weeks 
after entry of the default judgment. Mitchell v. Lyons Prof’l Servs., Inc., 
No.  09‐Civ.‐1587  (BMC),  2013  WL  4710431,  at  *1  (E.D.N.Y.  Sept.  1, 
2013)  (“Mitchell  II”).  The  District  Court  further  found  that “[a]s  part 
of that contract, Lyons agreed to attempt to steer accounts and clients 
then  serviced  by  LPS  to  Garrison,  in  exchange  for  a  consulting  fee 

        the  transferee,  the  court  shall  require  such  person  to  pay  the 
        money, or so much of it as is sufficient to satisfy the judgment, to 
        the  judgment  creditor  and,  if  the  amount  to  be  so  paid  is 
        insufficient  to  satisfy  the  judgment,  to  deliver  any  other  personal 
        property,  or  so  much  of  it  as  is  of  sufficient  value  to  satisfy  the 
        judgment, to a designated sheriff. Costs of the proceeding shall not 
        be  awarded  against  a  person  who  did  not  dispute  the  judgment 
        debtorʹs  interest  or  right  to  possession.  Notice  of  the  proceeding 
        shall also be served upon the judgment debtor in the same manner 
        as  a  summons  or  by  registered  or  certified  mail,  return  receipt 
        requested. The court may permit the judgment debtor to intervene 
        in  the  proceeding.  The  court  may  permit  any  adverse  claimant  to 
        intervene  in  the  proceeding  and  may  determine  his  rights  in 
        accordance with section 5239. 

          DCL  §  273‐a  provides  that  “[e]very  conveyance  made  without  fair 
        2

consideration  when  the  person  making  it  is  a  defendant  in  an  action  for  money 
damages  or  a  judgment  in  such  an  action  has  been  docketed  against  him,  is 
fraudulent as to the plaintiff in that action without regard to the actual intent of 
the defendant if, after final judgment for the plaintiff, the defendant fails to satisfy 
the judgment.”  




                                               4 
based  on  the  annual  revenues  that  they  generated.”  Mitchell  v. 
Garrison  Protective  Servs.,  Inc.,  579  F.  App’x  18,  20  (2d  Cir.  2014) 
(“Mitchell  III”).  “LPS  received  nothing  under  the  agreement,”  and 
after “Garrison took over the LPS accounts, LPS was essentially shut 
down.” Id. (internal quotation marks omitted).  

       Based  on  these  and  other  findings,  the  District  Court 
determined  that  the  customer  accounts  in  question—also  known  as 
LPS’s  “book  of  business”—were  assets  that  LPS  had  fraudulently 
transferred  to  Garrison,  and  that  the  value  of  those  assets  exceeded 
the  value  of  plaintiffs’  default  judgment.  Accordingly,  the  District 
Court  granted  plaintiffs’  motion  and  entered  a  judgment  against 
Lyons and Garrison, jointly and severally, for $266,590. Id. 

        Garrison  appealed.  As  relevant  here,  Garrison  argued  that 
LPS’s  book  of  business  was  not  subject  to  enforcement  pursuant  to 
CPLR  § 5225(b).  That  section  authorizes  execution  only  against  the 
assets  specified  in  CPLR  § 5201(b),  which  provides  in  relevant  part 
that  “[a]  money  judgment  may  be  enforced  against  any  property 
which could be assigned or transferred.” LPS’s book of business was 
not assignable or transferrable, Garrison argued, because it consisted 
only of contracts that were terminable on thirty days’ notice. 

       We  determined  that  the  record  was  insufficient  to  rule 
conclusively on Garrison’s argument, and we remanded the cause to 
the District Court for further clarification. Mitchell III, 579 F. App’x at 
23. In particular, we asked the District Court to consider whether the 
book  of  business  was  assignable  or  transferrable:  “If  the  book  of 




                                       5 
business  was,  in  fact,  transferred  from  LPS  to  Garrison,  then  it  is 
property  for  the  purposes  of  §  5201(b).  If,  however,  the  LPS  clients 
simply took their business elsewhere, it is not.” Id. We also asked the 
District  Court  to  consider  whether  the  book  of  business  “contained 
other  property,  such  as  customer  lists  or  other  proprietary 
information,” that might have been transferrable. Id.3 

       On remand, the District Court reframed our question. Because 
plaintiffs  brought  their  motion  pursuant  to  CPLR  § 5225(b),  we  had 
treated  this  case  as  turning  on  whether  LPS’s  book  of  business  was 
transferrable  property  under  CPLR  § 5201(b).  See  Mitchell  III,  579  F. 
App’x  at  21.  But  as  the  District  Court  rightly  points  out,  and  as  we 
recognized in Mitchell III, § 5225(b) creates a procedural mechanism by 
which judgment creditors can enforce a money judgment, rather than 
a  new  substantive  right.  See  N.  Mariana  Islands  v.  Canadian  Imperial 
Bank of Commerce, 717 F.3d 266, 267 (2d Cir. 2013).  

       That  mechanism,  known  as  a  “special  proceeding,”  has  no 
equivalent  under  the  Federal  Rules  of  Civil  Procedure,  which 
“recognize  only  ‘one  form  of  action—the  civil  action.’”  See  Vera  v. 
Republic of Cuba, 802 F.3d 242, 244 n.3 (2d Cir. 2015) (quoting Fed. R. 
Civ.  P.  2).  It  is  unclear,  therefore,  “how  a  party  in  federal  court  in 
New  York  satisfies  the  ‘special  proceeding’  requirements  of” 


       3  As  our  use  of  the  word  “contained”  suggests,  the  term  “book  of 
business” tends to conflate the physical list of accounts or clients with the value of 
the accounts or clients themselves. Cf. Book of Business, Black’s Law Dictionary (10th 
ed. 2014). 




                                          6 
§ 5225(b).  See  Vera,  802  F.3d  at  244  n.3  (noting  that  we  have  never 
addressed this question in a published opinion).  

        What  is  clear,  however,  is  that  a  special  proceeding  under 
§ 5225(b)  is  not  the  only  mechanism  for  avoiding  a  fraudulent 
transfer in New York. Rather, creditors may instead bring a plenary 
action to avoid the transfer under New York substantive law. See, e.g., 
Friedman  v.  Friedman,  509  N.Y.S.2d  617,  618  (2d  Dep’t  1986)  (“[T]he 
remedies  provided  in  the  Debtor  and  Creditor  Law  governing 
fraudulent conveyances . . . are properly sought by way of a plenary 
action . . . .”).  

        Because  there  is  no  such  thing  as  a  “special  proceeding”  in 
federal  court,  we  have  afforded  district  courts  in  New  York  some 
leeway  in  determining  whether  to  construe  a  particular  fraudulent‐
transfer suit as a plenary action or a special proceeding. For instance, 
we  have  suggested  that  federal  courts  may  construe  an  action 
pursuant  to  DCL  § 273‐a  as  “a  plenary  action  based  on  New  York 
substantive  law,”  even  if  “the  parties  . . .  assumed  that  [§]  5225(b) 
provide[d] the procedural basis” for the suit. See HBE Leasing Corp. v. 
Frank, 48 F.3d 623, 633 n.7 (2d Cir. 1995). Similarly, we have indicated 
in dicta “that the filing requirements of a ‘special proceeding’ under 
New York law need not be strictly adhered to as long as there is no 
prejudice  to  the  opposing  party  in  giving  notice  of  the  claims  and 
framing the issues.” See Vera, 802 F.3d at 244 n.3. 

        These  considerations  lead  us  to  conclude  that  although 
plaintiffs  initially  described  their  motion  as  having  been  filed 




                                       7 
pursuant  to  § 5225(b),  the  District  Court  properly  construed  it  as  a 
plenary action. Several observations specific to this case reinforce our 
conclusion.  As  the  District  Court  noted,  many  aspects  of  the 
proceeding  below  conformed  more  closely  to  the  form  of  a  plenary 
action than that of a special proceeding.4 Moreover, Garrison has not 
shown  that  it  suffered  any  prejudice  from  the  Court’s  decision  to 
recast  plaintiffs’  motion,  nor  has  Garrison  argued  that  a  plenary 
action  is  improper  under  New  York  law  or  Rule  69(a).5  We  note, 
finally,  that  plaintiffs  assert  a  substantive  right  derived  from  the 
DCL, not from CPLR Article 52 itself. Cf. Cruz v. TD Bank, N.A., 742 
F.3d 520 (2d Cir. 2013) (noting that an Article 52 special proceeding is 
the  exclusive  mechanism  for  relief  for  violations  of  the  Exempt 
Income  Protection  Act,  which  is  codified  in  scattered  sections  of 
CPLR Article 52).  




        4  For  instance,  the  proceeding  before  the  District  Court  involved  more 
extensive discovery than would normally be available in a special proceeding. See 
Mitchell  v.  Lyons  Prof’l  Servs.,  Inc.,  109  F.  Supp.  3d  555,  566  (E.D.N.Y.  2015) 
(“Mitchell IV”). 

          For  instance,  Garrison  notes  that  plaintiffs’  motion  “relied  upon  New 
        5

York Debtor‐Creditor Law[ ] §§ 273, 274, 276 and 278,” and that “[t]hose statutes 
were the only applicable law before the Court and the basis upon which Garrison 
defended the motion.” Garrison Br. 5.  Similarly, while Garrison’s brief on appeal 
discusses DCL § 273‐a and related DCL provisions in great detail, it does not cite 
CPLR  § 5201,  much  less  argue  that  its  definition  of  transferable  property  should 
control here. We also note that § 273‐a was invoked early in this litigation, which 
gave sufficient notice to allow Garrison to defend against arguments relevant to a 
plenary action.   




                                             8 
       Accordingly,  we  agree  with  the  District  Court  that  plaintiffs’ 
claim depends solely on the definition of a fraudulent transfer under 
DCL § 273‐a. To prevail under that section, “a plaintiff must establish 
(1) that the conveyance was made without fair consideration; (2) that 
the conveyor is a defendant in an action for money damages or that a 
judgment in such action has been docketed against him; and (3) that 
the defendant has failed to satisfy the judgment.” Mitchell III, 579 F. 
App’x  at  21  (quoting  Grace  v.  Bank  Leumi  Trust  Co.  of  N.Y.,  443  F.3d 
180,  188  (2d  Cir.  2006)).  We  agree  with  the  District  Court  that 
plaintiffs  have  met  these  requirements,  and  we  reject  as  meritless 
Garrison’s  argument  that  the  District  Court  erred  (1)  in  finding  that 
LPS’s customer accounts were assets and in assigning them a value, 
(2) in finding that LPS, rather than Lyons, had owned and transferred 
the  accounts  to  Garrison,  and  (3)  in  finding  that  the  accounts  had 
been transferred without the payment of fair consideration.  

       Because  this  appeal  follows  a  bench  trial,  “we  review  the 
district court’s findings of fact for clear error and conclusions of law 
and mixed questions de novo.” Connors v. Conn. Gen. Life Ins. Co., 272 
F.3d 127, 135 (2d Cir. 2001). As we noted the last time this case was 
before  us,  a  company’s  “book  of  business”  may  be  an  asset  under 
New  York  law.  See  579  F.  App’x  at  22  (citing  cases).  The  value  of  a 
particular asset is a question of fact, as is whether a transfer occurred 
and  whether  fair  consideration  was  paid.  See,  e.g.,  Citizens  Bank  of 
Clearwater  v.  Hunt,  927  F.2d  707,  711,  712  (2d  Cir.  1991);  Matter  of 
Estate  of  Corning,  488  N.Y.S.2d  477,  481  (3d  Dep’t  1985).  Here,  the 
District Court found that the book of business in question was in fact 




                                        9 
transferred to Garrison, that the book of business was worth at least 
$300,000, that it originally belonged to LPS (not Lyons), and that LPS 
itself received no consideration for the transfer. We see nothing in the 
District  Court’s thorough  opinion  to  suggest  that  it  erred  in  making 
these factual findings, much less clearly erred.6  

                                    CONCLUSION 

        We have reviewed all of the arguments raised by Garrison on 
appeal and find them to be without merit. For the foregoing reasons, 
we AFFIRM the June 16, 2015 judgment of the District Court. 




        6  Indeed,  Garrison  itself  has  described  LPS’s  customer  account  list  as  a 
valuable  “asset.”  The  Consulting  Agreement  between  Garrison  and  Lyons 
provided that “the names and addresses of Garrison’s customers . . . are valuable, 
special  and  unique  assets  of  the  Garrison’s  business,  including  the  customers  to  be 
procured  by  [Lyons].”  App.  148  (emphasis  supplied).  The  Consulting  Agreement 
further  specified  that  Garrison  expected  to  derive  “annual  revenues  of  at  least 
$1,379,622.00” from those accounts. App. 147. 




                                              10